DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 10, the term “expect” should be replaced with the term “except”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marsala (WO 2014/047540) in view of Paltieli (US Pat 5,647,373) and Boulis (PG PUB 2010/0004625).
Re claim 1, Marsala discloses a floating cannula system 100 (Fig 2) for injecting a substance into a subject, the system comprising: two holders 190, 200 (Fig 2) comprising a proximal end (at the proximal end of holder 190, Fig 2) and a distal end (at the distal end of holder 200, Fig 2); a floating cannula 120 (Fig 2) comprising a lumen (Para 35), wherein (1) the floating cannula is configured to extend through lumen 195,195 of the two holders and longitudinally between the two holders (as seen in Fig 2), (2) the floating cannula comprises a proximal end and a distal end that extend farther proximally and distally than the proximal end and distal end of the two holders when engaged therein (as seen in Fig 2, wherein the proximal end faces upward and the distal end faces downward), and (3) the floating cannula is configured to slide along a longitudinal axis of the base cannula with respect to the base cannula without any force except a longitudinal force being applied to the floating cannula (Para 32); a distal stopper 164 (Fig 2) connected to the distal end of the floating cannula (as seen in Fig 2), wherein the distal stopper is configured and positioned to prevent movement of the distal stopper in the proximal direction past the distal end of the two holders when the floating cannula is engaged in the two holders (as seen in Fig 2, it is not possible for the distal stopper 164 to move in the proximal direction past the distal end of holder 200 due to the presence of magnet 140 housed in 200; Para 32); a proximal stopper 162 (Fig 2) connected to the proximal end of the floating cannula (as seen in Fig 2), wherein the proximal stopper is configured and positioned to prevent movement of the proximal 
Marsala does not disclose a base cannula having a lumen that is continuous from a proximal to a distal end such that (1) the floating cannula is configured to be at least partially contained inside the lumen of the base cannula, (2) the proximal and distal ends of the floating cannula extend farther proximally and distally than the proximal end and distal end of the base cannula when engaged therein, (3) the floating cannula is configured to slide along a longitudinal axis of the base cannula and with respect to the base cannula without any force except for a longitudinal force being applied to the floating cannula, (4) the distal stopper is configured and positioned to prevent movement of the distal stopper in the proximal direction past the distal end of the base cannula when the floating cannula is engaged in the base cannula, (5) the proximal stopper is configured and positioned to prevent movement of the proximal stopper in the distal direction past the proximal end of the base cannula, and (6) the distance from the proximal stopper to the distal stopper is greater than the distance between the proximal and distal ends of the base cannula. Paltieli, however, teaches a base cannula 5 (Fig 2) held longitudinally between two holders 7,7 (Fig 2; comparable 
Additionally, Marsala/Paltieli does not explicitly disclose that the delivery tube is contained inside the lumen of the floating cannula and the lumen of the base cannula. Boulis, however, teaches a similar system comprising a base cannula 20 (Fig 1A, comparable to the added base cannula of Paltieli to Marsala), a floating cannula 18 (Fig 1A, comparable to floating cannula 120 of Marsala), a hollow needle 14 (Fig 1A, comparable to hollow needle 150 of Marsala) and a delivery tube 16 (Fig 1A, comparable to delivery tube 210 of Marsala) wherein the delivery tube is connected to the hollow needle and has at least part of its length contained inside the lumens of both the inner and outer cannulas (as seen in FIG 1A, a portion of tube 16 can be seen extending distally out of inner tube 18 and another portion of tube 16 can be seen extending proximally out of inner tube 18; Para 32, “the fluid delivery 16 can extend through the passage 58 of the support cannula 18”). Boulis teaches that extending the delivery tube through the inner cannula (which resides in the outer cannula) provides the same result (of achieving fluid connection to the needle) as attaching the delivery tube to the proximal end of the inner cannula (Para 32), which is the manner used by Marsala. Since the same result can be achieved by either mechanism, these arrangements were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to provide the 
Re claim 2, Marsala as modified by Paltieli in the rejection of claim 1 above discloses that one or more support tabs 190,200 (Fig 2 of Marsala) are connected to the base cannula (as explained in the rejection of claim 1 above, the base cannula 5 of Paltieli would be added between and attached to the holders 190,200 of Marsala like it is between and attached to the holders 7,7 in Paltieli).
Re claim 3, Marsala discloses a connector (the barrel of syringe 220, seen in Fig 2; the barrel is considered a “connector” because it connects the plunger of syringe 220 that is seen in Fig 2 to tubing 210) removably attached to the one or more support tabs (Para 45 says that the syringe is removed after transfer of the cellular product, thus the syringe is “removably attached” to the tab 190 via it’s engagement with tubing 210 which engages with floating cannula 120 which engages with feature 130 of tab 190; it is also “removably attached” to the tab 200 since tab 190 engages with tab 200 thorough feature 110).
Re claim 4, Marsala discloses a stereotactic device (“XYZ manipulator”, Para 35) comprising a guiding arm 110 (Fig 2; Para 26) configured to be lowered into a surgical field, wherein the connector is removably attached to the guiding arm of the stereotactic device (following the same logic as applied to the rejection of claim 3 above, the syringe 220 is “removably attached” to the guiding arm 110 due to their locations in respect to tubing 210 and floating cannula 120 and also because Para 45 says that the syringe is removed after transfer of the cellular product).
Re claim 5, Marsala discloses that the delivery tube is connected to an external pump 240 (Fig 2) and reservoir 230 (Fig 2), and wherein the reservoir contains the substance to inject into the subject (Para 35).
Re claim 6, Marsala discloses that the needle comprises a tissue stopper 180 (Fig 2; Para 33).
Re claim 8, Marsala discloses that the one or more support tabs comprise finger grips (as a user could grasp support tabs 190,200 with their fingers, one of ordinary skill in the art would recognize each of these tabs as a “finger grip”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marsala (WO 2014/047540)/Paltieli (US Pat 5,647,373)/Boulis (US Pat 7,833,217) in view of Richard (US Pat 2,569,901).
Re claim 7, Marsala/Paltieli/Boulis discloses all the claimed features but does not explicitly disclose that a position of the distal or proximal stoppers on the floating cannula is able to be changed. Richard however, teaches an inner cannula m (Fig 1; comparable to the floating cannula 120 of Marsala) and an outer cannula n (Fig 1; comparable to the base cannula 190 of Marsala) with a proximal stopper p (Fig 1; comparable to the proximal stopper 162 of Marsala) that can change positions along the inner cannula (due to it being a “lock-nut”, Col 2, Line 3) for the purpose of controlling the extent which the outer cannula can move relative to the inner cannula (Col 2, Lines 2-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marsala/Paltieli/Boulis to include the proximal stopper such that its position on the floating cannula may be changed, as taught by Richard, for .  
Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marsala (WO 2014/047540)/Paltieli (US Pat 5,647,373)/Boulis (US Pat 7,833,217) in view of Layer (PG PUB 2003/0208187).
Although claim 3 was rejected above by Marsala/Paltieli/Boulis, an additional rejection of claim 3 is set forth below for the sake of claims 9 and 10. Re claims 3, 9 and 10, Marsala/Paltieli/Boulis discloses all the claimed features except that the connector is one that is not only removably attached to the support tabs (as in claim 3) but also includes one or more indentations configured to closely fit an end of one or more of the support tabs (as in claim 9) and includes a tab lock that locks one or more of the support tabs in place in the one or more indentations (as in claim 10). Layer, however, teaches a system comprising a support tab 72’ (Fig 11C, comparable to support tabs 190,200 of Marsala) and a connector 71’ (Fig 11C), wherein the connector is removably attached to the support tab (Para 77, “removable”), includes one or more indentations (the “indentation” is the passageway seen on the left in Fig 11C which is shown receiving fastener 142’, described in Para 75,77) configured to closely fit an end 142’ (Fig 11C) of the support tab (Para 75,77) and includes a tab lock (the “tab lock” is the threaded interior of the passageway seen on the right in Fig 11C which is shown receiving fastener 142) that locks the support tab in place in the one or more indentations (because the right passageway (“tab lock”) threadedly locks fastener 142 in place, it also prevents fastener 142’ from being removed from the passageway seen on the left (“indentation”)) for the purpose of providing a quick release which .

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but are not persuasive.
Applicant first argues the Paltieli reference, which was/is cited as a secondary reference. Applicant argues that the needle 6 is immovably fixed to needle guide 5 as there is no disclosure or suggestion that needle 6 could slide with respect to needle guide 5; thus, needle guide 5 cannot be equivalent to the claimed “base cannula” as it does not allow the needle 6 to slide longitudinally within its lumen in order to accommodate movement of a patient. The Examiner respectfully disagrees.
Firstly, the Examiner notes that the claims do not require that the movement of the floating cannula (i.e. needle 6 of Paltieli) is for accommodating movement of a patient. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, none of the cited references, including 
Secondly, Paltieli does disclose needle 6 (i.e. the claimed “floating cannula”) can slide with respect to the needle guide 5 (i.e. the claimed “base cannula”) in Col 2, Line 59 where it sets forth that insertion of the needle can be manual and Col 4, Lines 58-60 where it sets forth that the physician inserts the needle into the body. One of ordinary skill in the art would recognize that in light of Col 4, Lines 38-58, the position of needle guide 5 does not move once it is placed in the desired position by the servo-motors 25 and 45 and, therefore, the manual insertion that is performed by the physician is only of the needle 6. Additionally, Paltieli refers to manual insertion in the Background Art portion of the disclosure in reference to US Pat 4,899,756 which discloses that manual insertion involves movement of a needle 18 relative to a needle guide 24 (see Fig 1 and Col 4, Line 56). Accordingly, one of ordinary skill in the art would recognize that needle guide 5 is equivalent to the claimed “base cannula” as it does allow the needle 6 to slide longitudinally within its lumen.
Applicant next argues the Marsala reference, which was/is cited as the primary reference. Applicant argues that (1) a “base cannula” with a lumen that is continuous is not disclosed, (2) the holders 190,200 cannot be inserted into a small incision, (3)  the magnets 162,164 are not equivalent to the claimed stoppers because they are configured to restrain the tube in a certain position and, when the body pushes on the needle 150, the magnets will resist the movement and thus increase the pressure on the patient’s body, (4) tubing 210 is connected to tube 120 and not directly to the needle 150, and (5) Marsala only allows for micro scale movements that occur from pulsations 
Regarding argument (1), the Examiner agrees that Marsala does not disclose a “base cannula” as claimed. However, the rejections do not assert that Marsala discloses this structure but, rather, it is Paltieli that teaches this structure. Therefore, this argument is not persuasive. 
Regarding arguments (2) and (5), the Examiner notes that the claims do not require the holders 190,200 (which have been modified by Paltieli to include the “base cannula”) to be capable of insertion in a small incision or the device to allow for the range motion of breathing. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, none of the cited references, including Marsala, are required to show that the holders/”base cannula” are capable of being inserted into a small incision or that the device allows for the range motion of breathing. Therefore, these arguments are not persuasive.
Regarding argument (3), in support of Applicant’s position, Applicant refers to Para 6 of Marsala as teaching away from a free-floating effect and asserts that the magnets increase pressure on the patient’s body. Firstly, it is noted that the claims do not require a “free-floating effect” nor do they require no increased pressure on the patient’s body. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, Para 30 of Marsala discloses that, due to magnets 162 and 164, the “tube 120 floats within the through-spring effect”. Accordingly, one of ordinary skill in the art would not interpret the magnets 162,164 as restraining the tube in a certain position, as argued, since they are disclosed as allowing the tube to both “float” and have a “spring effect”. Therefore, this argument is not persuasive.
Regarding argument (4), Applicant argues that tubing 210 (the claimed “delivery tube”) is connected to tube 120 (the claimed “floating cannula”) and not directly to the needle 150 (the claimed “hollow needle”). However, the claims do not require the delivery tube to be directly connected to the hollow needle; rather, claim 1 only recites “a delivery tube connected to the hollow needle”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, this argument is not persuasive.
No arguments have been presented regarding the Boulis, Richard or Layer references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783